Citation Nr: 9913384	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a right elbow disability.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a neck disability. 

3.  Entitlement to secondary service connection for a dental 
condition. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from September 1956 to May 1973.

This appeal originally comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1990 rating decision 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office (RO) Center in Wichita, Kansas, which denied 
the benefits sought on appeal, along with service connection 
for a heart murmur, a right shoulder disorder, a low back 
disorder and arthritis of multiple joints.  Those latter 
issues were addressed in a reconsideration decision by the 
Board in March 1995.  (A September 1989 Board decision was 
vacated at that time.)  Adjudication of the issues set forth 
on the first page of this decision was deferred by the Board 
in March 1995, and the appeal on such matters is being 
processed at this juncture.

An July 1995 RO decision entered during this appeal granted 
service connection for arthritis of the temporomandibular 
joint (TMJ) and right hip.  The Board had plenary 
jurisdiction of both issues at that time (38 C.F.R. § 20.101 
(1998)), and the Board concurs with the RO's decision.  
Specifically, the Board finds that new and material evidence 
has been presented to reopen both claims (38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); Elkins v. 
West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc); 
Winters v. West No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) 
(en banc)), and, as the evidence shows that the veteran's 
arthritis of the right TMJ and right hip began during or as 
the result of active duty, the Board finds that both 
disabilities were incurred in active service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Accordingly, the only issues that remain are service 
connection for a dental condition due to a service-connected 
temporomandibular joint disorder, and whether new and 
material evidence has been submitted to reopen claims for 
service connection for a right elbow disability and a neck 
disability. 

The Board notes that, at a RO personal hearing in March 1991, 
the veteran asserted a claim that his neck condition is 
secondary to TMJ.  (See 38 C.F.R. § 3.310 (a) (1998).)  The 
Board finds that this issue is intertwined with the issue of 
whether new and material evidence has been presented to 
reopen the claim for service connection for a neck disability 
on a direct incurrence basis (38 U.S.C.A. § 1110, 1131 ; 
38 C.F.R. § 3.303).  The intertwined issues are addressed in 
the REMAND which follows the ORDER of this decision.  

The Board additionally notes that the veteran claims that his 
right hip disability is secondary to a service connected 
disability.  However, as noted above, as service connection 
is in effect for arthritis of the right hip, that issue is 
moot.  

The veteran's representative also has submitted 
correspondence dated in June 1997 which suggests the veteran 
may be seeking entitlement to an increased evaluations for 
his service-connected left shoulder, right hip and low back 
conditions.  The Board hereby refers those issues to the RO 
for clarification and any indicated action.  

Finally, the Board notes that in written argument dated in 
December 1998, the representative raised a claim of clear and 
unmistakable error (CUE) in a November 1985 RO decision.  
Because that issue is not before the Board on this appeal, it 
is also hereby referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  In a decision entered in March 1977, the RO, in pertinent 
part, denied entitlement to service connection for a right 
elbow disability.

2.  The evidence associated with the claims file subsequent 
to the April 1987 RO decision denying service connection for 
a right elbow disability is not so significant that it must 
be considered to decide fairly the merits of the claim.

3.  The veteran's disabilities of the teeth are causally 
related to his service-connected right TMJ disorder.


CONCLUSIONS OF LAW

1.  A March 1977 RO decision which, in pertinent part, denied 
service connection for a right elbow disability, is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1103 (1998).

2.  New and material evidence to reopen the claim for service 
connection for a right elbow disability has not been 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  A dental condition is proximately due to or the result of 
a service-connected right TMJ disorder.  38 C.F.R. § 3.310 
(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen a Claim for Service connection for a 
Right Elbow Disability

Despite any determination reached by the RO, the Board must 
find new and material evidence to establish its jurisdiction 
to review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed the provisions of 38 
U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VAOPGCPREC 
05-92, 57 Fed Reg. 49744 (1992) provides that the Board has 
the authority to determine on a de novo basis whether a claim 
has been properly reopened. 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened, and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  

In order to be "material," evidence must be probative as to 
an element which was a specified basis of the prior final 
disallowance.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998); Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc); Winters v. West No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).  The basis of the RO's March 1977 
denial of the veteran's claim for service connection for a 
right elbow disability was that the disability was not 
incurred in or aggravated by active service.  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins, slip op. at 14-
15.  Under the Elkins test, the first step is to determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, 
then the second step, whereby immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Justus v. Principi, 3 Vet. App. 510 (1992), 
the claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a), 
must be undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters v. West, No. 97-2180, slip op. at 4.  If 
the claim is well grounded, then the VA must ensure that the 
duty to assist has been fulfilled before proceeding to the 
third step, a merits adjudication.  Id.

As noted above, the evidence that was of record at the time 
of the prior 1977 RO decision denying service connection for 
a right elbow disability primarily included service medical 
records and a report of a 1977 VA examination.  

Evidence received subsequent to the 1977 RO decision includes 
additional testimony, which is essentially cumulative of 
prior statements, along with reports of a January 1987 
hospitalization, September 1987 treatment notes, a June 1995 
VA examination report and a July 1997 VA joints examination 
report.  The latter medical evidence is negative for any 
findings or diagnoses identifying the presence of an elbow 
disability or any association of such claimed condition to 
service. 

To the extent that it is not cumulative, the evidence 
recently submitted bears directly, but not substantially upon 
the specific matters under consideration, and by itself and 
in connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.  Based on the foregoing, the Board 
concludes that, inasmuch as no new and material evidence has 
been presented to reopen the previously disallowed claim, the 
prior RO decision in March 1977 remains final.  Accordingly, 
the benefit sought on appeal with respect to entitlement to 
service connection for a right elbow disability must be 
denied.
 

Secondary Service Connection for a Dental Condition 

Initially, the Board notes that service connection for 
arthritis of the right TMJ was granted by the RO's rating 
action of July 1995. 
The veteran claims that he sustained a right TMJ injury as 
the result of an incident in the Philippines in January 1968, 
when he was attacked by several seamen and kicked about the 
head.  He sought treatment at the nearby naval dispensary.  
Although there was no reported loss of consciousness or 
vomiting, the veteran had a hard time swallowing and had 
sustained multiple bruises and abrasions about the head.  No 
neurological deficit or bony deformity was noted.  The 
impressions were abrasion and ecchymosis of the right 
temporal region.  Treatment consisted of ice pack; a narcotic 
was prescribed for pain, and he was released.  There is no 
further record of complaints, treatment, findings or 
diagnoses for the condition in service or upon discharge.  

In 1977, no residuals of the injury to the right jaw was 
found on a general medical examination or associated X-rays.  
One of the 1985 medical statements concludes that joint 
trauma (unspecified) did "accelerate and perhaps caused the 
degeneration of [dental] health."  The other 1985 statement 
indicated that the injury sustained in service may have 
precipitated an advancing TMJ disability.  

In the context of the current claim, considerable additional, 
and more pointed, medical opinion, including VA examinations 
of August 1996 and July 1997, has been received, which more 
definitively associates the particular injury sustained in 
service to the subsequently diagnosed TMJ disorder.  

In this case, the RO has already fully considered all the 
evidence of record on a number of occasions, which 
consideration included a comprehensive review of that 
evidence that was submitted since the Board's March 1995 
decision.  In light of the absence of prejudice to the 
veteran, the Board will proceed to adjudicate entitlement to 
service connection for the claimed condition.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.

The Board notes the lack of clinical records reflecting 
treatment for the injury in service and a medical examination 
in 1977, which failed to identify any jaw disorder.  Also, a 
VA examination in August 1996 diagnosed a TMJ disorder on the 
right side, but it was also noted at that time that the TMJ 
disorder was not affecting the veteran's teeth.  On the other 
hand, the Board notes that at the time of the assault in 
1968, the veteran was a Navy Chief Hospital Corpsman, and, 
according to his irrefuted testimony, he was the chief 
medical officer aboard his ship and treated himself.  Thus, 
any implied significance to the absence of treatment records 
for this condition during service is not very compelling.  
The Board also observes that a narcotic drug was administered 
in connection with the immediate treatment for the assault, 
rather than mere aspirin, corroborating the severity of the 
assault.  The VA examination in 1977, which did not reveal 
residuals of a jaw injury, was a general medical examination.   

The August 1996 VA dental examination concluded that a TMJ 
disorder was not affecting the veteran's teeth; however, such 
a statement does not establish the absence of any dental 
disability.  To conclude that there was no dental disability 
would necessitate ignoring the concurrent diagnosis of a 
right TMJ disorder.  Moreover, the examiner provided no basis 
or rationale for the conclusion that the TMJ disability was 
not affecting the veteran's teeth.  On the other hand, ample 
medical evidence has been submitted to support the conclusion 
that (1) a right TMJ disability has affected the veteran's 
teeth during the pendency of this claim; (2) that there are 
residuals, notably dental crowns, bridges and continued use 
of occlusal splints; and (3) that the TMJ disability is 
consistent with the degenerative dental health of the 
veteran.  The Board finds the evidence amply supports the 
claim of entitlement to service connection for a dental 
condition secondary to a service-connected right TMJ 
disorder.


ORDER

The veteran's claim of entitlement to service connection for 
a right elbow disability is not reopened. 

Entitlement to secondary service connection for a dental 
condition is granted.


REMAND

The issue of service connection for a neck disability 
secondary to a service-connected TMJ disorder is intertwined 
with the issue on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  That is, the raised issue, which is 
not in appellate status and has not been adjudicated by the 
RO, is inextricably intertwined with the claim on appeal 
because there is a very real potential that the conclusion 
reached in the secondary service connection claim would have 
a meaningful impact upon the direct incurrence service 
connection issue.  Hoyer v. Derwinski, 1 Vet. App. 180 
(1991); Harris, supra.  Accordingly, the RO must adjudicate 
the raised, intertwined claim of secondary service connection 
prior to entry of a final appellate decision on the other 
claim in question.  

In view of the secondary service connection question 
presented, an adequate VA examination includes an opinion on 
medical causation.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  It is the Board's judgment that, given the nature of 
the veteran's claim for secondary service connection and the 
absence of opinion that has addressed this question, another 
examination is required in which the doctor reviews all 
records and addresses the question of the etiology of the 
veteran's claimed neck disability.  38 C.F.R. § 4.2 (1998); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO should 
also address the applicability of Allen v. Brown, 7 Vet. App. 
439 (1995).
Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination for the 
purposes of determining the etiology and 
extent of his neck disability.  The 
examiner should opine whether it is at 
least as likely as not that the veteran's 
claimed neck disability was caused or 
aggravated by his service-connected TMJ 
disorder.  All necessary studies deemed 
appropriate by the examiner should be 
performed.  The examiner must review the 
entire claims file, to include a copy of 
this REMAND, for review in conjunction 
with this examination.  The examiner 
should record the pertinent medical 
complaints, symptoms, and clinical 
findings. The rationale for all opinions 
expressed should be fully explained. 

2.  Following the above, the RO should 
review the examination report, and assure 
all requested information has been 
provided.  If not, the examination report 
should be returned as inadequate for 
rating purposes pursuant to 38 C.F.R. § 
4.2 (1998).

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
adjudicate the intertwined issue of 
entitlement to secondary service 
connection for a neck disability and, if 
that claim is denied, readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a neck 
disability on a direct incurrence or 
presumptive (arthritis) basis.  In the 
event the determination remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case (SSOC), and be 
given an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information and to accord the 
veteran due process of the law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.

The veteran is free to submit any additional information he 
desires in connection with this appeal.  No action is 
required of the veteran until he is notified by the RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


